 PRODUCTION PRODUCTS CO.Raymond Webb,a Sole Proprietorship,d/b/a Produc-tion Products CompanyandLocal Union No. 503,SheetMetalWorkers' International Association,AFL-CIO. Case 25-CA-6391December 9, 1974DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOUpon a charge filed on July 10, 1974, by Local UnionNo. 503, Sheet Metal Workers' International Associa-tion,AFL=CIO, herein called the Union, and dulyserved on Raymond Webb, a Sole Proprietorship,.d/b/a Production Products Company, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 25, issued a complaint on July 17, 1974, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an AdministrativeLaw Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on June 25, 1974, fol-lowing a Board election in Case 25-RC-5479, the Un-ionwasdulycertifiedastheexclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about June 25, 1974, and continuingto date, and more particularly on or about July 8, 1974,and at all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On July 24, 1974, Respondent filed its answerto the complaint admitting in part, and denying in part,the allegations in the complaint.On July 31, 1974, counsel for the General Counselfiled directly with the Board a Motion to Strike Por-tions of Respondent's Answer and Motion for Sum-mary Judgment. Subsequently, on August 21, 1974, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-iOfficialnotice is taken of the record in the representation proceeding,Case 25-RC-5479,as the term"record" is definedin Secs. 102.68 and102.69(g) of the Board's Rules and Regulations,Series 8, as amended. SeeLTVElectrosystems, Inc.,166 NLRB 938 (1967), enfd.388 F.2d 683 (C.A.4, 1968);Golden AgeBeverageCo.,167 NLRB 151 (1967), enfd. 415 F.2d26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp.573 (D.C. Va.,1957);Follett Corp.,164 NLRB 378 (1967),enfd.397 F.2d 91 (C.A. 7,1968); Sec. 9(d) of the NLRA.417eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a tele-graphic response to Notice To Show Cause, entitled"Motion to Dismiss and Remand for a Hearing" towhich counsel for the General Counsel filed an opposi-tion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following;Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its motionresponding to the Notice To Show Cause, Respondentbasically attacks the Union's representative status andraises for the first time supervisory conduct during theelection which allegedly affects the validity thereof.Our review of the record herein, including that ofCase 25-RC-5479, reveals an election conducted onOctober 26, 1973, pursuant to a Stipulation for Certifi-cation Upon Consent Election resulting in four votescast for the Union, two against, and four challengedballots.The Union filed timely objections to conductaffecting the results of the election, alleging, in sub-stance, that a torn ballot should not have been counted.Following investigation, the Acting Regional Directoron January 15, 1974, issued a report on objections andchallenged ballots, recommending that the Board over-rule the objection,sustain onechallenge, and order ahearing on the remaining three challenges. Absent thefilingof proper and timely exceptions, the Boardadopted the Acting Regional Director's recommenda-tions. Following the hearing, at which all parties ap-peared, the Hearing Officer issued his report on chal-lenged ballots and recommendations to the Boardrecommending that one challenge be overruled and theother two sustained. The Respondent filed exceptionsand appeal to the report and a brief in support thereofas to one of the ballots, the challenge to which had beensustained on the ground that the voter was not a regularemployee.After consideration of the entire record, includingthe reports, the record of the hearing, the Respondent'sexceptions, and the absence of exceptions to the otherportions of theHearingOfficer's report, the Board onJune 25, 1974, issued a Decision and Certification ofRepresentative in which it adopted the findings, con-clusions, andrecommendations of theHearingOfficerand certified the Union as the exclusive bargaining re-presentative of the employees in the appropriate unit.It thus appears that the Respondent is attempting to215 NLRB No. 88 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDrelitigate issues raised and determined in the underly-ing representation case.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior re-presentation proceeding, and the Respondent does notoffer to adduceat a hearingany newly discovered orpreviously unavailable evidence, not does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.'We therefore find thatthe Respondent has not raised any issue which is prop-erlylitigableinthisunfairlaborpracticeproceeding.'We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRaymond Webb is, and has been at all times materialherein, an individual proprietor doing business underthe trade name of Production Products Company en-gaged in the manufacture, sale, and distribution ofmolds and related products, with its principal officeand place of business at Indianapolis,Indiana. Duringthe past 12-month -period, Respondent, in the courseand conduct of its business, manufactured, sold, and2 SeePittsburgh Plate Glass Co. v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f)and 102.69(c).3Respondent, by telegram dated October1,1974,filed a motion todismiss and remand for a hearing, alleging evidence not brought out in therepresentation proceedings.The evidence is alleged to be "statements"made by supervisory personnel at the time of the election without theRespondent's knowledge or authority.There is no showing of what thesestatements were or how they might have affected the election.Furthermore,Respondent makes no showing that this evidence was newly discovered orpreviously unavailable at the time of the hearing nor alleges any specialcircumstanceswhy theywere not raised in timely objections.Therefore,Respondent's motion is denied.Teledyne,Landis Machine,212 NLRB No.11 (1974);Jason/Empire, Inc.,212 NLRB No. 21 (1974);E-Z DaviesChevrolet,161 NLRB 13$0, 1383 (1966).4 The Respondent denies the allegation of the complaint that since June25, 1974,and particularly since July 1, 1974,the Union has continued torequest bargaining.Respondent does, however,admit its own letter of July8, 1974,in which it refused to bargain withthe Union. Copies ofboth lettersare attached to the complaint with the Union's July 1, 1974,letter showinga United States certified mail receipt.Thisletter requested certain informa-tion in anticipation of negotiations.Respondent does not deny the validityof the letter and has submitted nothing to controvert the letter,its contents,or the argument of the General Counsel in his Motion for Summary Judg-ment with respect to same.Accordingly,we find the allegation of a requestto bargain and a refusal to honor that request to be true and the GenrealCounsel's motion to strike is granted.Richmond,Divisionof Pak-Well,206NLRB 260 (1973).distributed productsvalued in excessof $50,000 whichwere shipped from its place ofbusinessto locationsoutside the State ofIndiana.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times materialherein, anemployer engaged in commerce within themeaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.ti.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 503, Sheet Meta: Workers'Interna-tional Association,AFL-CIO, is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees ofthe Employer at its 2515 Roosevelt Avenue, In-dianapolis, Indiana, facility; but excluding all of-fice clerical employees, all professional employees,all guards, and supervisors as defined in the Act.2.The certificationOn October 26, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 25, designated the Union as their represen-tative for the purpose of collective-bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton June 25, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 1, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargainingrepresentative of all the employees inthe above-described unit. Commencing on or aboutJuly 8, 1974, and continuing at all times thereafter todate, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployeesin said unit. PRODUCTION PRODUCTS CO.Accordingly,we find that the Respondent has, sinceJuly 8, 1974, and at all times thereafter,refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent,set forth in sectionIII, above,occurring in connection with its operationsdescribed in section I, above, have a close,intimate, andsubstantial relationship to trade,traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and(1) of the Act, we shall order thatit cease and desist therefrom,and, upon request, bar-gain collectively with the Union as the exclusive re-presentative of all employees in the appropriate unit,and, if an understanding is reached,embody such un-derstanding in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962),enfd.328 F.2d 600(C.A. 5, 1964), cert.denied 379 U.S. 817(1964);Burnett Construction Com-pany,149 NLRB 1419, 1421(1964),enfd.350 F.2d 57(C.A. 10, 1965).The Board,upon the basis of the foregoing facts andthe entire record,makes the following:CONCLUSIONS OF LAW1.Raymond Webb,a Sole Proprietorship, d/b/aProduction Products Company, is an employer en-gaged in commerce within the meaning of Section 2(6)and (7)of the Act.2. Local Union No.503, Sheet Metal Workers'Inter-national Association, AFL-CIO,is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.All production and maintenance employees of theEmployer at its 2515 Roosevelt Avenue, Indianapolis,419Indiana, facility,but excluding all office clerical em-ployees, all professional employees,allguards, andsupervisors as defined in the Act, constitute a unitappropriatefor thepurposes of collective bargainingwithin the meaning of Section9(b) of the Act.4. Since June 25,1974, the above-named labor organ-ization has been and now is thecertifiedand exclusiverepresentative of all employees in the aforesaid appro-priateunit for the purpose of collective bargainingwithin the meaning of Section9(a) of the Act.5.By refusing on or about July 8,1974,and at alltimes thereafter,to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) ofthe Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced,and is in-terfering with,restraining,and coercing,employees inthe exercise of the rights guaranteed to them in Section7 of the Act, andthereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard hereby orders that Respondent, RaymondWebb,a Sole Proprietorship, d/b/a Production Pro-ducts Company, its agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Local Union No.503, Sheet MetalWorkers' International Association,AFL-CIO, as theexclusive bargaining representative of its employees inthe following appropriate unit:All production and maintenance employees ofthe Employer at its 2515 Roosevelt Avenue, In-dianapolis,Indiana, facility,but excluding all of-fice clerical employees, all professional employees,all guards, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of all 420DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its facility in Indianapolis, Indiana, copiesof the attached notice marked "Appendix."5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 25, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify theRegionalDirector for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with Local UnionNo. 503, Sheet Metal Workers' International As-sociation, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in thebargainingunit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standingin a signedagreement. The bargainingunit is:All production and maintenance employees ofthe Employer at its 2515 Roosevelt Avenue, In-dianapolis, Indiana, facility, but excluding all of-fice clerical employees, all professional employees,all guards, and supervisors as defined in the Act.RAYMOND WEBB, A SOLEPROPRIETORSHIP,D/B/APRODUCTION PRODUCTS COMPANY